            Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 1 of 16




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: (323) 306-4234
 5   Fax: (866) 633-0228
     tfriedman@ toddflaw.com
 6
     abacon@ toddflaw.com
 7   Attorneys for Plaintiff
 8
 9
10                         UNITED STATES DISTRICT COURT
11
                       NORTHERN DISTRICT OF CALIFORNIA
                                              ) Case No.
12   ABANTE ROOTER AND                        )
13   PLUMBING, INC., individually and on ) CLASS ACTION
     behalf of all others similarly situated, )
14                                            ) COMPLAINT FOR VIOLATIONS
15   Plaintiff,                               ) OF:
                                              )
16                                                 1.    NEGLIGENT VIOLATIONS
            vs.                               )
17                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
18   MARTIN BROTHERS INSURANCE )                         ACT [47 U.S.C. §227(b)]
     SERVICES, LLC d/b/a FAST START )              2.    WILLFUL VIOLATIONS
19   INSURANCE & FINANCIAL                               OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
20   SERVICES, INC., and DOES 1 through )                ACT [47 U.S.C. §227(b)]
     10, inclusive, and each of them,         )    3.    NEGLIGENT VIOLATIONS
21                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
22   Defendant.                               )          ACT [47 U.S.C. §227(c)]
                                              )    4.    WILLFUL VIOLATIONS
23                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
24                                            )          ACT [47 U.S.C. §227(c)]
25                                            )
                                              )
26
                                              ) DEMAND FOR JURY TRIAL
27                                            )
                                              )
28
                                              )

                             CLASS ACTION COMPLAINT
                                         -1-
                Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 2 of 16




 1         Plaintiff ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff”),
 2   individually and on behalf of all others similarly situated, alleges the following
 3   upon information and belief based upon personal knowledge:
 4                                NATURE OF THE CASE
 5         1.       Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of MARTIN BROTHERS INSURANCE
 8   SERVICES, LLC d/b/a FAST START INSURANCE & FINANCIAL SERVICES,
 9   INC. (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff
10   on Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
11   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
12   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
13                               JURISDICTION & VENUE
14         2.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of California, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendant, a
17   California company. Plaintiff also seeks up to $1,500.00 in damages for each call
18   in violation of the TCPA, which, when aggregated among a proposed class in the
19   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
20   Therefore, both diversity jurisdiction and the damages threshold under the Class
21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
22         3.       Venue is proper in the United States District Court for the Northern
23   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
24   business within the State of California and Plaintiff resides within the County of
25   Alameda.
26                                            PARTIES
27         4.       Plaintiff, ABANTE ROOTER AND PLUMBING, INC. (“Plaintiff”),
28   is a corporation of the State of California, whose principal place of business is in


                                  CLASS ACTION COMPLAINT
                                               -2-
                  Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 3 of 16




 1   the county of Alameda and is a “person” as defined by 47 U.S.C. § 153 (39).
 2           5.       Defendant, MARTIN BROTHERS INSURANCE SERVICES, LLC
 3   d/b/a    FAST       START     INSURANCE           &   FINANCIAL     SERVICES,      INC.
 4   (“Defendant”) is an insurance company, and is a “person” as defined by 47 U.S.C.
 5   § 153 (39).
 6           6.       The above named Defendant, and its subsidiaries and agents, are
 7   collectively referred to as “Defendants.” The true names and capacities of the
 8   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 9   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
10   names. Each of the Defendants designated herein as a DOE is legally responsible
11   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
12   Complaint to reflect the true names and capacities of the DOE Defendants when
13   such identities become known.
14           7.       Plaintiff is informed and believes that at all relevant times, each and
15   every Defendant was acting as an agent and/or employee of each of the other
16   Defendants and was acting within the course and scope of said agency and/or
17   employment with the full knowledge and consent of each of the other Defendants.
18   Plaintiff is informed and believes that each of the acts and/or omissions complained
19   of herein was made known to, and ratified by, each of the other Defendants.
20                                 FACTUAL ALLEGATIONS
21           8.       Beginning in or around May 2015, Defendant contacted Plaintiff on
22   Plaintiff’s cellular telephone numbers ending in -5154, -1636, -0106, and -1080, in
23   an attempt to solicit Plaintiff to purchase Defendant’s services.
24           9.       Defendant used an “automatic telephone dialing system” as defined
25   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
26           10.      Defendant contacted or attempted to contact Plaintiff from telephone
27   number (619) 489- 7164.
28           11.      Defendant’s calls constituted calls that were not for emergency


                                    CLASS ACTION COMPLAINT
                                                 -3-
                Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 4 of 16




 1   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 2         12.      During all relevant times, Defendant did not possess Plaintiff’s “prior
 3   express consent” to receive calls using an automatic telephone dialing system or an
 4   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 5   227(b)(1)(A).
 6         13.      Further, Plaintiff’s cellular telephone numbers ending in -5154, -1636,
 7   -0106, and -1080 were added to the National Do-Not-Call Registry on or about
 8   February 21, 2017, June 14, 2015, and November 12, 2014.
 9         14.      Defendant placed multiple calls soliciting its business to Plaintiff on
10   its cellular telephones ending in 5154, -1636, -0106, and -1080 in or around May
11   of 2015.
12         15.      Such calls constitute solicitation calls pursuant to 47 C.F.R. §
13   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
14         16.      Plaintiff received numerous solicitation calls from Defendant within a
15   12-month period.
16         17.      Plaintiff requested for Defendant to stop calling Plaintiff during one
17   of the initial calls from Defendant, thus revoking any prior express consent that had
18   existed and terminating any established business relationship that had existed, as
19   defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
20         18.      Despite this, Defendant continued to call Plaintiff in an attempt to
21   solicit its services and in violation of the National Do-Not-Call provisions of the
22   TCPA.
23         19.      Upon information and belief, and based on Plaintiff’s experiences of
24   being called by Defendant after requesting they stop calling, and at all relevant
25   times, Defendant failed to establish and implement reasonable practices and
26   procedures to effectively prevent telephone solicitations in violation of the
27   regulations prescribed under 47 U.S.C. § 227(c)(5).
28



                                  CLASS ACTION COMPLAINT
                                               -4-
             Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 5 of 16




 1                                CLASS ALLEGATIONS
 2         20.     Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
 4   Classes”). The class concerning the ATDS claim for no prior express consent
 5   (hereafter “The ATDS Class”) is defined as follows:
 6
                   All persons within the United States who received any
 7                 solicitation/telemarketing   telephone   calls    from
 8                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 9
                   system or an artificial or prerecorded voice and such
10                 person had not previously consented to receiving such
11
                   calls within the four years prior to the filing of this
                   Complaint
12
13         21.     The class concerning the ATDS claim for revocation of consent, to the
14   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
15   as follows:
16
                   All persons within the United States who received any
17                 solicitation/telemarketing     telephone      calls    from
18                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
19
                   system or an artificial or prerecorded voice and such
20                 person had revoked any prior express consent to receive
21                 such calls prior to the calls within the four years prior to
                   the filing of this Complaint.
22
23         22.     The class concerning the National Do-Not-Call violation (hereafter
24   “The DNC Class”) is defined as follows:
25
                   All persons within the United States registered on the
26
                   National Do-Not-Call Registry for at least 30 days, who
27                 had not granted Defendant prior express consent nor had
28                 a prior established business relationship, who received



                                 CLASS ACTION COMPLAINT
                                               -5-
             Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 6 of 16




 1                more than one call made by or on behalf of Defendant
                  that promoted Defendant’s products or services, within
 2                any twelve-month period, within four years prior to the
 3                filing of the complaint.
 4
           23.    The class concerning the National Do-Not-Call violation following
 5
     revocation of consent and prior business relationship, to the extent they existed
 6
     (hereafter “The DNC Revocation Class”) is defined as follows:
 7
 8                All persons within the United States registered on the
 9
                  National Do-Not-Call Registry for at least 30 days, who
                  received more than one call made by or on behalf of
10                Defendant that promoted Defendant’s products or
11                services, after having revoked consent and any prior
                  established business relationship, within any twelve-
12                month period, within four years prior to the filing of the
13                complaint.
14
           24.    Plaintiff represents, and is a member of, The ATDS Class, consisting
15
     of all persons within the United States who received any solicitation telephone calls
16
     from Defendant to said person’s cellular telephone made through the use of any
17
     automatic telephone dialing system or an artificial or prerecorded voice and such
18
     person had not previously not provided their cellular telephone number to
19
     Defendant within the four years prior to the filing of this Complaint.
20
           25.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
21
     consisting of all persons within the United States who received any
22
     solicitation/telemarketing telephone calls from Defendant to said person’s cellular
23
     telephone made through the use of any automatic telephone dialing system or an
24
     artificial or prerecorded voice and such person had revoked any prior express
25
     consent to receive such calls prior to the calls within the four years prior to the
26
     filing of this Complaint.
27
           26.    Plaintiff represents, and is a member of, The DNC Class, consisting
28



                                 CLASS ACTION COMPLAINT
                                              -6-
              Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 7 of 16




 1   of all persons within the United States registered on the National Do-Not-Call
 2   Registry for at least 30 days, who had not granted Defendant prior express consent
 3   nor had a prior established business relationship, who received more than one call
 4   made by or on behalf of Defendant that promoted Defendant’s products or services,
 5   within any twelve-month period, within four years prior to the filing of the
 6   complaint.
 7         27.    Plaintiff represents, and is a member of, The DNC Revocation Class,
 8   consisting of all persons within the United States registered on the National Do-
 9   Not-Call Registry for at least 30 days, who received more than one call made by or
10   on behalf of Defendant that promoted Defendant’s products or services, after
11   having revoked consent and any prior established business relationship, within any
12   twelve-month period, within four years prior to the filing of the complaint.
13         28.    Defendant, its employees and agents are excluded from The Classes.
14   Plaintiff does not know the number of members in The Classes, but believes the
15   Classes members number in the thousands, if not more. Thus, this matter should
16   be certified as a Class Action to assist in the expeditious litigation of the matter.
17         29.    The Classes are so numerous that the individual joinder of all of its
18   members is impractical. While the exact number and identities of The Classes
19   members are unknown to Plaintiff at this time and can only be ascertained through
20   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
21   The Classes includes thousands of members. Plaintiff alleges that The Classes
22   members may be ascertained by the records maintained by Defendant.
23         30.    Plaintiff and members of The ATDS Class and The ATDS Revocation
24   Class were harmed by the acts of Defendant in at least the following ways:
25   Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
26   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
27   members to incur certain charges or reduced telephone time for which Plaintiff and
28   ATDS Class and ATDS Revocation Class members had previously paid by having


                                 CLASS ACTION COMPLAINT
                                               -7-
             Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 8 of 16




 1   to retrieve or administer messages left by Defendant during those illegal calls, and
 2   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
 3   members.
 4         31.    Common questions of fact and law exist as to all members of The
 5   ATDS Class which predominate over any questions affecting only individual
 6   members of The ATDS Class. These common legal and factual questions, which
 7   do not vary between ATDS Class members, and which may be determined without
 8   reference to the individual circumstances of any ATDS Class members, include,
 9   but are not limited to, the following:
10                a.     Whether, within the four years prior to the filing of this
11                       Complaint, Defendant made any telemarketing/solicitation call
12                       (other than a call made for emergency purposes or made with
13                       the prior express consent of the called party) to a ATDS Class
14                       member using any automatic telephone dialing system or any
15                       artificial or prerecorded voice to any telephone number
16                       assigned to a cellular telephone service;
17                b.     Whether Plaintiff and the ATDS Class members were damaged
18                       thereby, and the extent of damages for such violation; and
19                c.     Whether Defendant should be enjoined from engaging in such
20                       conduct in the future.
21         32.    As a person that received numerous telemarketing/solicitation calls
22   from Defendant using an automatic telephone dialing system or an artificial or
23   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
24   claims that are typical of The ATDS Class.
25         33.    Common questions of fact and law exist as to all members of The
26   ATDS Revocation Class which predominate over any questions affecting only
27   individual members of The ATDS Revocation Class. These common legal and
28   factual questions, which do not vary between ATDS Revocation Class members,


                                 CLASS ACTION COMPLAINT
                                              -8-
             Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 9 of 16




 1   and which may be determined without reference to the individual circumstances of
 2   any ATDS Revocation Class members, include, but are not limited to, the
 3   following:
 4                a.    Whether, within the four years prior to the filing of this
 5                      Complaint, Defendant made any telemarketing/solicitation call
 6                      (other than a call made for emergency purposes or made with
 7                      the prior express consent of the called party) to an ATDS
 8                      Revocation Class member, who had revoked any prior express
 9                      consent to be called using an ATDS, using any automatic
10                      telephone dialing system or any artificial or prerecorded voice
11                      to any telephone number assigned to a cellular telephone
12                      service;
13                b.    Whether Plaintiff and the ATDS Revocation Class members
14                      were damaged thereby, and the extent of damages for such
15                      violation; and
16                c.    Whether Defendant should be enjoined from engaging in such
17                      conduct in the future.
18         34.    As a person that received numerous telemarketing/solicitation calls
19   from Defendant using an automatic telephone dialing system or an artificial or
20   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
21   is asserting claims that are typical of The ATDS Revocation Class.
22         35.    Plaintiff and members of The DNC Class and DNC Revocation Class
23   were harmed by the acts of Defendant in at least the following ways: Defendant
24   illegally contacted Plaintiff and DNC Class and DNC Revocation Class members
25   via their telephones for solicitation purposes, thereby invading the privacy of said
26   Plaintiff and the DNC Class and DNC Revocation Class members whose telephone
27   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
28   and DNC Revocation Class members were damaged thereby.


                                CLASS ACTION COMPLAINT
                                             -9-
             Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 10 of 16




 1         36.    Common questions of fact and law exist as to all members of The
 2   DNC Class which predominate over any questions affecting only individual
 3   members of The DNC Class. These common legal and factual questions, which do
 4   not vary between DNC Class members, and which may be determined without
 5   reference to the individual circumstances of any DNC Class members, include, but
 6   are not limited to, the following:
 7                a.     Whether, within the four years prior to the filing of this
 8                       Complaint, Defendant or its agents placed more than one
 9                       solicitation call to the members of the DNC Class whose
10                       telephone numbers were on the National Do-Not-Call Registry
11                       and who had not granted prior express consent to Defendant and
12                       did not have an established business relationship with
13                       Defendant;
14                b.     Whether Defendant obtained prior express written consent to
15                       place solicitation calls to Plaintiff or the DNC Class members’
16                       telephones;
17                c.     Whether Plaintiff and the DNC Class member were damaged
18                       thereby, and the extent of damages for such violation; and
19                d.     Whether Defendant and its agents should be enjoined from
20                       engaging in such conduct in the future.
21         37.    As a person that received numerous solicitation calls from Defendant
22   within a 12-month period, who had not granted Defendant prior express consent
23   and did not have an established business relationship with Defendant, Plaintiff is
24   asserting claims that are typical of the DNC Class.
25         38.    Common questions of fact and law exist as to all members of The
26   DNC Class which predominate over any questions affecting only individual
27   members of The DNC Revocation Class.             These common legal and factual
28   questions, which do not vary between DNC Revocation Class members, and which


                                 CLASS ACTION COMPLAINT
                                             - 10 -
             Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 11 of 16




 1   may be determined without reference to the individual circumstances of any DNC
 2   Revocation Class members, include, but are not limited to, the following:
 3                a.    Whether, within the four years prior to the filing of this
 4                      Complaint, Defendant or its agents placed more than one
 5                      solicitation call to the members of the DNC Class whose
 6                      telephone numbers were on the National Do-Not-Call Registry
 7                      and who had revoked any prior express consent and any
 8                      established business relationship with Defendant;
 9                b.    Whether Plaintiff and the DNC Class member were damaged
10                      thereby, and the extent of damages for such violation; and
11                c.    Whether Defendant and its agents should be enjoined from
12                      engaging in such conduct in the future.
13         39.    As a person that received numerous solicitation calls from Defendant
14   within a 12-month period, who, to the extent one existed, had revoked any prior
15   express consent and any established business relationship with Defendant, Plaintiff
16   is asserting claims that are typical of the DNC Revocation Class.
17         40.    Plaintiff will fairly and adequately protect the interests of the members
18   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
19   class actions.
20         41.    A class action is superior to other available methods of fair and
21   efficient adjudication of this controversy, since individual litigation of the claims
22   of all Classes members is impracticable. Even if every Classes member could
23   afford individual litigation, the court system could not. It would be unduly
24   burdensome to the courts in which individual litigation of numerous issues would
25   proceed. Individualized litigation would also present the potential for varying,
26   inconsistent, or contradictory judgments and would magnify the delay and expense
27   to all parties and to the court system resulting from multiple trials of the same
28   complex factual issues. By contrast, the conduct of this action as a class action


                                CLASS ACTION COMPLAINT
                                             - 11 -
             Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 12 of 16




 1   presents fewer management difficulties, conserves the resources of the parties and
 2   of the court system, and protects the rights of each Classes member.
 3         42.     The prosecution of separate actions by individual Classes members
 4   would create a risk of adjudications with respect to them that would, as a practical
 5   matter, be dispositive of the interests of the other Classes members not parties to
 6   such adjudications or that would substantially impair or impede the ability of such
 7   non-party Class members to protect their interests.
 8         43.     Defendant has acted or refused to act in respects generally applicable
 9   to The Classes, thereby making appropriate final and injunctive relief with regard
10   to the members of the Classes as a whole.
11                             FIRST CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                    47 U.S.C. §227(b).
14               On Behalf of the ATDS Class and ATDS Revocation Class
15         44.     Plaintiff repeats and incorporates by reference into this cause of action
16   the allegations set forth above at Paragraphs 1-43.
17         45.     The foregoing acts and omissions of Defendant constitute numerous
18   and multiple negligent violations of the TCPA, including but not limited to each
19   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
20   47 U.S.C. § 227 (b)(1)(A).
21         46.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
22   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
23   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
24         47.     Plaintiff and the ATDS Class and ATDS Revocation Class members
25   are also entitled to and seek injunctive relief prohibiting such conduct in the future.
26   ///
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                              - 12 -
             Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 13 of 16




 1                             SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5           On Behalf of the ATDS Class and the ATDS Revocation Class
 6         48.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-43.
 8         49.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         50.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class and ATDS Revocation Class
14   members are entitled an award of $1,500.00 in statutory damages, for each and
15   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         51.    Plaintiff and the Class members are also entitled to and seek injunctive
17   relief prohibiting such conduct in the future.
18                             THIRD CAUSE OF ACTION
19          Negligent Violations of the Telephone Consumer Protection Act
20                                   47 U.S.C. §227(c)
21            On Behalf of the DNC Class and the DNC Revocation Class
22         52.    Plaintiff repeats and incorporates by reference into this cause of action
23   the allegations set forth above at Paragraphs 1-43.
24         53.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
27   47 U.S.C. § 227 (c)(5).
28         54.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),


                                 CLASS ACTION COMPLAINT
                                             - 13 -
             Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 14 of 16




 1   Plaintiff and the DNC Class and DNC Revocation Class Members are entitled an
 2   award of $500.00 in statutory damages, for each and every violation, pursuant to
 3   47 U.S.C. § 227(c)(5)(B).
 4         55.    Plaintiff and the DNC Class and DNC Revocation Class members are
 5   also entitled to and seek injunctive relief prohibiting such conduct in the future.
 6
 7                           FOURTH CAUSE OF ACTION
 8    Knowing and/or Willful Violations of the Telephone Consumer Protection
 9                                           Act
10                                 47 U.S.C. §227 et seq.
11               On Behalf of the DNC Class and DNC Revocation Class
12         56.    Plaintiff repeats and incorporates by reference into this cause of action
13   the allegations set forth above at Paragraphs 1-43.
14         57.    The foregoing acts and omissions of Defendant constitute numerous
15   and multiple knowing and/or willful violations of the TCPA, including but not
16   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
17   in particular 47 U.S.C. § 227 (c)(5).
18         58.    As a result of Defendant’s knowing and/or willful violations of 47
19   U.S.C. § 227(c), Plaintiff and the DNC Class and DNC Revocation Class members
20   are entitled an award of $1,500.00 in statutory damages, for each and every
21   violation, pursuant to 47 U.S.C. § 227(c)(5).
22         59.    Plaintiff and the DNC Class and DNC Revocation Class members are
23   also entitled to and seek injunctive relief prohibiting such conduct in the future.
24                                PRAYER FOR RELIEF
25    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
26   ///
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                              - 14 -
           Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 15 of 16




 1                          FIRST CAUSE OF ACTION
 2         Negligent Violations of the Telephone Consumer Protection Act
 3                                47 U.S.C. §227(b)
 4             As a result of Defendant’s negligent violations of 47 U.S.C.
 5              §227(b)(1), Plaintiff and the ATDS Class and ATDS Revocation
 6              Class members are entitled to and request $500 in statutory damages,
 7              for each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
 8             Any and all other relief that the Court deems just and proper.
 9                        SECOND CAUSE OF ACTION
10    Knowing and/or Willful Violations of the Telephone Consumer Protection
11                                        Act
12                                47 U.S.C. §227(b)
13             As a result of Defendant’s willful and/or knowing violations of 47
14              U.S.C. §227(b)(1), Plaintiff and the ATDS Class and ATDS
15              Revocation Class members are entitled to and request treble damages,
16              as provided by statute, up to $1,500, for each and every violation,
17              pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
18             Any and all other relief that the Court deems just and proper.
19                         THIRD CAUSE OF ACTION
20         Negligent Violations of the Telephone Consumer Protection Act
21                                47 U.S.C. §227(c)
22             As a result of Defendant’s negligent violations of 47 U.S.C.
23              §227(c)(5), Plaintiff and the DNC Class and DNC Revocation Class
24              members are entitled to and request $500 in statutory damages, for
25              each and every violation, pursuant to 47 U.S.C. 227(c)(5).
26             Any and all other relief that the Court deems just and proper.
27   ///
28   ///


                              CLASS ACTION COMPLAINT
                                          - 15 -
             Case 3:19-cv-00870-JSC Document 1 Filed 02/18/19 Page 16 of 16




 1                           FOURTH CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                     47 U.S.C. §227(c)
 5                As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(c)(5), Plaintiff and the DNC Class and DNC Revocation
 7                Class members are entitled to and request treble damages, as provided
 8                by statute, up to $1,500, for each and every violation, pursuant to 47
 9                U.S.C. §227(c)(5).
10                Any and all other relief that the Court deems just and proper.
11         60.    Pursuant to the Seventh Amendment to the Constitution of the United
12   States of America, Plaintiff is entitled to, and demands, a trial by jury.
13
14
15         Respectfully Submitted this 18th Day of February, 2019.
16                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17
                                        By: /s/ Todd M. Friedman
18                                          Todd M. Friedman
19
                                            Law Offices of Todd M. Friedman
                                            Attorney for Plaintiff
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 16 -
